Citation Nr: 0524582	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-10 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for asthma.



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1980 to May 1986, and had subsequent periods of 
National Guard Active Duty for training (ACDUTRA).  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Los Angeles 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  It is not shown that chronic bronchitis was manifested in 
service, and there is no competent evidence that any current 
bronchitis is related to a disease or injury that was 
incurred or aggravated in service.

2.  It is not shown that asthma was manifested in service, 
and there is no competent evidence that any current asthma is 
related to a disease or injury that was incurred or 
aggravated in service.


CONCLUSIONS OF LAW

1.  Service connection for chronic bronchitis is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004). 

2.  Service connection for asthma is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A letter in May 2001 
(prior to the decision on appeal) explained what the evidence 
must show to substantiate claims for service connection and 
informed her that VA would make reasonable efforts to help 
her obtain medical records, employment records or records 
from other federal agencies but that it was still her 
responsibility to make sure that VA received relevant 
records.  Additionally, the May 2002 rating decision and the 
March 2004 statement of the case (SOC) provided applicable 
regulations and explained what the evidence showed and why 
the claims were denied.

In conjunction with advising the veteran of what the evidence 
needed to show to substantiate her claims, the May 2001 
letter also specifically asked her to submit or identify (for 
VA to obtain) any additional evidence.  This was equivalent 
to asking her to submit any evidence in her possession.  
While the May 2001 letter did not specifically indicate that 
the VCAA notice pertained to her claims for bronchitis and 
asthma, these were her only pending claims before the RO at 
the time so the notice could be understood as applying to 
them.  Additionally, the subsequent rating decision and SOC 
clearly identified these two claims.   Consequently, she was 
not prejudiced by the initial omission as she had ample 
opportunity to respond to the rating decision and the SOC.  
No further notice to the veteran is required.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
  
Regarding the duty to assist, VA has obtained pertinent VA 
and private treatment records.  VA also made extensive 
efforts to obtain the veteran's service medical records but 
was eventually informed by the service department that these 
records were irretrievably lost.  Additionally, VA obtained 
all available records from the veteran's reserve unit.  The 
veteran has not identified any additional evidence pertinent 
to her claim.

The Board has also considered whether a VA examination or 
medical opinion is necessary.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the  Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Here, there is no 
evidence that bronchitis or asthma was manifested in service 
and no evidence suggesting that there may be a nexus between 
service and current bronchitis or asthma.  Consequently, an 
examination is not necessary.  VA has met its assistance 
obligations.  No further assistance is required.  The 
claimant is not prejudiced by the Board's proceeding with 
appellate review.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

II.  Factual Background

As mentioned above, service medical records have been 
irretrievably lost.  The veteran's DD-214 shows that the 
veteran's last assignment was with a postal detail.  The DD-
214 lists expiration of term of service as the reason for 
separation.  

Army National Guard records reveal that the veteran was 
discharged from the Guard effective May 1992. 

A January 1992 VA progress note appears to show a diagnosis 
of bronchitis by history.    

In her May 2001 claim, the veteran indicated that being 
exposed to the gas chamber in service may have started the 
downward spiral in her health.  She also felt that being 
exposed to too much moisture during the annual two week boot 
camps while in the reserves also contributed to her health 
decline.  

February 2000 to August 2002 medical records from Prairie 
Medical Group show treatment for continued coughing.  A 
February 2000 progress note shows a diagnosis of bronchitis 
and a September 2000 progress note notes a history of chronic 
bronchitis.  Progress notes from December 2000 forward show a 
diagnosis of asthma, with the veteran reporting in December 
2000 that she had suffered from asthma for the past two 
years.  

In a December 2002 statement via phone contact, the veteran 
indicated that she was no longer in the reserves due to her 
asthma.  

In a June 2005 statement, the veteran indicated that her 
symptoms became noticeable to her toward the end of service 
because she was always coughing and could not seem to catch 
her breath especially during physical training.  She was 
initially told that she had bronchitis, which later turned 
into chronic asthma.  

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Active duty includes any period of ACDUTRA during which an 
individual was disabled by a disease or injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bronchitis

While there is medical evidence that the veteran has 
bronchitis, there is no competent evidence that bronchitis 
became manifest during active service or that there is a 
connection between any current bronchitis and active service.  
The earliest evidence of bronchitis of record is the January 
1992 VA progress note (which appears to show a diagnosis of 
bronchitis by history), some 6 years after the veteran 
completed her active duty service.  While she was serving in 
the National Guard at the time (and has alleged, generally, 
that such service exacerbated the bronchitis), she has not 
identified any outstanding evidence that relates her 
bronchitis to a period of ACDUTRA, and there is no such 
evidence already in the record.  As to her own allegation 
that her bronchitis became manifest during, and is related 
to, her active service, as a layperson she is not competent 
to render a medical diagnosis or to attribute a current 
disability to disease or injury in military service.   
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In cases such 
as this, where competent evidence of medical diagnosis and 
causation is essential, lay statements alone are not 
sufficient.   Id.  Where SMRs are unavailable, alternative 
sources of evidence must be sought and considered.  However, 
the veteran has not identified any sources of postservice 
records of treatment for bronchitis prior to 1992.  
Consequently, there is no evidence of postservice continuity 
of bronchitis symptoms which might serve to establish that 
chronic bronchitis had its etiology in service.  Likewise, 
the veteran has not indicated that any healthcare provider 
has related her bronchitis to service.  Without any competent 
evidence of a nexus between the veteran's current bronchitis 
and her service, the preponderance of the evidence is against 
her claim.  Hence, it must be denied.  

Asthma

While there is clearly evidence of a current asthma 
diagnosis, there is no medical evidence that asthma was 
incurred during active service and no medical evidence of a 
connection between active service and the current asthma.  

The earliest evidence of record that the veteran has asthma 
is a December 2000 progress note from Prairie Medical Center.  
This note states that the veteran had been suffering from 
asthma for two years, indicating that it first became 
manifest in 1998, some 12 years after active duty (and some 
six years after her last period of ACDUTRA).  While the 
veteran contends that her earlier bronchitis eventually 
turned into asthma, as mentioned above, there is no medical 
evidence showing that bronchitis is related to service, and 
service connection has not been established for bronchitis; 
so secondary service connection is not for consideration.  
Also, as mentioned earlier, as a layperson the veteran is not 
competent to render a medical diagnosis or to attribute a 
current disability to military service.  See Espiritu supra.   

Since there is no competent evidence asthma was manifested 
during active service, and no competent evidence of a 
relationship between the veteran's active service and her 
current asthma, service connection for asthma is not 
warranted.     






ORDER

Service connection for bronchitis is denied.

Service connection for asthma is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


